 In the Matter of DEPEwPAVING CO., INC.andNAPOLEON SARGENT,AN INDIVIDUALCase No. 3-CA-217.-Decided November 20, 1950DECISION AND ORDEROn July 13,1950, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding,finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices,and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint,and recommended dismissal of theseallegations.Thereafter,the Respondent filed exceptions to the In-termediate Report, and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act,the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].The Respondent's request for oral argument is hereby denied, asthe record,the exceptions,and the Respondent's brief, in our opinion,adequately present the issues and the positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings,conclusions, andrecommendations of the Trial Examiner,with the modifications andadditions set forth below.1.The Trial Examiner found,and we agree,that it will effectuatethe policies of the Act to assert jurisdiction herein.The Respondent'soperations for the year 1949, which are fully described in the Inter-mediate Report, include the construction,maintenance,and repairof roads and of a landing strip at Buffalo Airport for which the Re-spondent received sums far greater than $50,000.The totality of theseoperations is greatly in excess of that which the Board has recently92 NLRB No. 36.142 :.DEPEWPAVING CO., _INC.. ,-143stated to be the minimum required for exercising its discretion toassert jurisdiction on the basis of services supplied to instrumentalitiesof commerce.'The Trial Examiner found, and we agree, that the Respondent vio-lated Section 8 (a) (1) and (3) of the Act by its discharge of Napoleon-Sargent.This finding was based largely upon the testimony ofSargent.The Trial Examiner went on to say, however, that"even if Gibbs' [Respondent's superintendent] testimony is creditedRespondent's position probably is untenable as an excuse for its con-duct. . . ."We find it unnecessary to pass upon, and do not adopt,the alternative thus raised by the Trial Examiner.The Trial Exam-iner's credibility findings with respect to Sargent's testimony are sup-ported by a clear preponderance of all the relevant evidence.We shalltherefore adopt these findings and the findings of fact based thereon.3.The Trial Examiner recommended dismissal of the allegation inthe complaint that the Respondent had entered into an unlawful agree-ment with the Union. No exception has been filed to this recommenda-tion.Accordingly, we shall dismiss this allegation of the complaint.The RemedyWe found that the Respondent, by its discharge of Sargent and otherillegal acts, violated Section 8 (a) (1) and (3) of the Act.We are ofthe opinion, upon -the entire record in this case, that the commissionin the future of such acts and of other unfair labor practices may beanticipated from the Respondent's conduct in the past..We shalltherefore order that the Respondent cease and desist from such con-duct, and from in any other manner infringing upon the rights guar-anteed to its employees in Section 7 of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Depew Paving Co., Inc.,Depew, New York, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Encouragingmembership in InternationalHod Carriers'Building and Common Laborers' Union of America, Local 210, AFL,or any other labor organization of its employees, by discharging anyof its employees or in any other manner discriminating in regardto their hire or tenure of employment or any term or condition of2Cf.Hollow Tree Lumber Company,91 NLRB 635. 143-1 DECISIONS' OI( NATIONALLABOR RELATIONS BOARDtheir employment,except inaccordance with Section8 (a) (3) of.the Act ;(b) Interrogating employees concerning their union affiliations, ac-tivities, or sympathies;.(c) In any other manner interfering. with, restraining,or coercingemployees in the right to refrainfrom exercisingthe rights guar-anteed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labor-organization as a condition of employment as authorized by Section:8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds-will effectuate the policies of the Act :(a)Offer to Napoleon Sargent immediate and fullreinstatementto his former or substantially equivalent position without prejudice-to his seniority or other rights and privileges;(b)Make whole Napoleon Sargent, in the manner set forth inthe section of the Intermediate Report entitled "The remedy," for:any loss of pay he may have suffered by reason of the Respondent's,discrimination against him;(c)Upon request, make available. to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due and the rightof reinstatement under this Order ;(d) Post at its place of business in Depew, New York, copies of thenotice attached hereto marked Appendix A.2Copies of said notice,to be furnished by the Regional Director of the Third Region, shall,immediately upon receipt thereof, after being duly signed by-theRespondent's representative, be posted by the Respondent and main-tained by it for sixty (60) consecutive days thereafter in conspicuous'places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial; and(e)Notify the Regional Director for the Third Region, in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be, and it hereby is,dismissed insofar as it alleges an unlawfulagreementor arrangementbetween the Respondent and International Hod Carriers' Buildingand Common Laborers' Union of America, Local 210, AFL.2In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be inserted in the notice, before the words, "A Decision and Order" the words, "ADtcree of the United States Court of Appeals Enforcing."o DEPEW PAVING CO., INC.APPENDIX ANOTICE TOALL EMPLOYEES143-2Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :AVE WILL NOT encourage membership in INTERNATIONAL HODCARRIERS' BUILDING AND COMMON LABORERS" UNION OF AMERICA,LOCAL 210, AFL, or in any other labor organization, by discrimi-nating in any manner in regard to hire and tenure of employment,or any term or condition of employment, except as required by anagreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) ofthe Act.AVE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the right to refrain from any or all ofthe concerted activities guaranteed them by Section .7 of the Act,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as-authorized in Section 8 (a) (3) of the Act.WE WILL OFFER to Napoleon Sargent immediate and full re-instatement to his former . or substantially equivalent positionwithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination against him.All our employees are free to become, remain, or refrain from be-coming members of the above-named union except to the extent thatthis right may be affected by agreements in conformity with Section8 (a) (3) of the National Labor Relations Act.DEPEW. PAVING CO., INC.,Employer.Dated--------------------By---------------------------------(Representative)(Title)This notice must remain posted for. 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERMessrs.William NaimarkandMilton Pravitz,for the General Counsel.Smith, Miller, Murphy and RobertsbyMessrs. Esmond D. MurphyandJamesR. Ulsh,of Buffalo,N. Y., for the Respondent.92997951-vol. 92-11 144DECISIONSOF NATIONALLABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a charge duly filed by Napoleon Sargent, the General Counsel of theNational Labor Relations Board' by the Regional Director for the Third Region(Buffalo, NewYork)issued a complaint dated May 5, 1950, against Depew PavingCo., Inc., hereinafter called Respondent,alleging that Respondent,by discrimina-torily discharging Napoleon Sargent and by other conduct, engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8(a) (1) and(3) and Section 2 (6) and(7) of the National LaborRelations Act as amended,61 Stat. 136,hereinafter called the Act.Copies ofthe complaint with copies of the charge were duly served upon the Respondentand upon Napoleon Sargent.Respondent filed an answer denying that it committed the unfair labor prac-tices allegedin the complaint.Pursuant to notice,a hearing was held on May 22, 25, and 26, 1950, at Buffalo,New York, before the undersigned Trial Examiner. The General Counsel andRespondent were represented by Counsel.The parties participated in the hear-ing and were afforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.At the conclusion ofthe General Counsel's case-in-chief and at the conclusion of the entire hearing,Respondent moved to dismiss the complaint on jurisdictional grounds and forlack of proof.After extensive oral.argument on the record the undersigneddenied the motion.The parties were afforded an opportunity to file briefs and proposed findings offact and conclusions of law.Respondent has filed a letter directing the TrialExaminer's attention toMarathon Rubber Products Co.,10 NLRB 704, whichthe undersigned has considered.Upon the entire record in the case and from his observation of witnesses, theundersigned makes the following :FINDINGS of FACT1.THE BUSINESS OF THE RESPONDENTDepew Paving Co., Inc., a New York corporation maintaining its principal-office "and place of business at Depew, New York,is engaged as a contractor inthe general construction of roads and highways and the installation of sewers.Respondent, in the course and conduct of its business operations during 1948,performed services for which it received approximately$1,200,000.Respondentpurchased materials,supplies,and equipment valued in excess of$522,000 whichconsisted primarily of cement,cement pipe,sand and gravel,steel reinforcing,and crushed stone.Respondent,in the course and conduct of its business operations during theyear 1948,performed various highway construction work for the State of NewYork and the town of Cheektowago,New York, for which it received approxi-mately $1,284,000 and $40,000 respectively.This work consisted primarily ofthe installation of sewers and-the construction of highways and roads within theState of New York.During the year of 1949,Respondent's purchases of materials and suppliesapproximated $652,000 and consisted primarily of cement,steel, slag,pipe, bricks,lumber, crushed stone, and sand and gravel.All materials and supplies werepurchased,produced and/or manufactured locally within the State of New York1Hereafter references to the General Counsel are to his representatives at the hearing. DEPEW PAVING CO., INC.145with the exception of $11,159.55 worth of pipe which was purchased in Buffalobut produced and/or manufactured and shipped from points outside of New Yorkto Respondent.The figures concerning total purchases for 1949. include ; $51,-656.56 worth of steel purchased from Bethlehem Steel Company within New York,$35,523.66 worth of steel purchased from Wickwire Spencer Steel Company inNew York, and $61,993.33 worth of cement purchased from Lehigh PortlandCement Company purchased within New York. Also during 1949, Respondentpurchased two bulldozers valued at approximately $20,000 from InternationalHarvester Machines.These bulldozers were purchased locally and the pointof origin is undetermined.Respondent, in the course and conduct of its business operations during theyear 1949, rendered services for which it received approximately $2,148,867.These services included the repair or reconstruction of a landing strip at theBuffalo Airport for which Respondent received approximately $610,455; con-struction of 4.7 miles of the Grand Island West River Parkway (a State parkwaycommission road on Grand Island which is bordered by the Niagara River whichruns between the United States and Canada) in Erie County for the New YorkStateDepartment of Public. Works for which Respondent received approxi-mately $774,554; construction of 2.13 miles of union road (State Route 18Bending at State Route 240 which in turn crosses U. S. Highway 20) in ErieCounty, New York, for the New York State Department of Public Works forwhich Respondent received approximately $76,067; paving of 4.82 miles of Hol-land Yorkshire Road (New York State Highway No. 16 which crosses U. S.Highway 20) in Erie County, New York, for the New York Statq Department ofPublicWorks for which the Respondent received approximately $668,953; con-struction of 2.99 miles of Attica-Batavia Road (New York State Route 98 whichcrosses U. S. Highway 20) and two bridges over creeks for the New York StateDepartment of Public Works for which the Respondent received approximately$18,836.Buffalo Airport is used by American, Capital, and Robinson Airlines and bythe Flying Tigers, which is a freight line, and Buffalo is thereby connectedwith passenger and air express routes from and to all points of the globe. SinceRespondent engages in the construction of instrumentalities of commerce andarteries essential to the flow of commerce among the several of the States, itis directly and intimately related to the free flow of commerce and I find thatitwill effectuate the policies of the Act to assert jurisdiction (seeStrongCompany,86 NLRB 687;Brown, Ely Co.,87 NLRB27; J. R. Reeves avd A.Teichert &Sons,Inc.,89 NLRB 54).II.THE LABOR ORGANIZATION INVOLVEDInternationalHod Carriers' Building and Common Laborers' Union ofAmerica, Local 210, AFL, herein called the Union, is a labor organizationwithin the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. FactsOn July 13, 1949, Napoleon Sargent applied for work at the Buffalo Airport,and was told by C. C. Gibbs, Respondent's secretary and superintendent, "Stickaround awhile.We are going to put on some fellows as soon as we get startedup here."According to Sargent shortly thereafter Gibbs brought "some boots"' 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDand he (Sargent) and three other workers employed that morning were shownwhere to work and what to do by "a fellow worker," Walter Todd. Sargenttestified that throughout that day and the next he (Sargent), NormanHorton,Jim Brooks, and Harry Irwin handled steel reinforcements (10 feet by 14 feetsheets of steel mesh) placed in poured concrete.Gibbs testified that on July 13, 1949, four or five men includingSargent andHarry Irwin came to the airport looking for work and that he (Gibbs) toldthem "to stick around" and later that morning they were hired by AnthonySchunk, master mechanic.According to Gibbs on the 2 days that Sargentworked, he "worked with the cement crew, the concrete crew." On cross-examination by Respondent's counsel2 Gibbs failed to deny specificallySargent'stestimony as to his duties.Gibbs testified :Q. (By Mr. Murphy)What did Mr. Sargent do during the two days thathe worked there ; what type of work?A.He worked with the cement crew, the concrete crew.Q. Did he do any of the steel work he referred to?A.He couldn't very well.They wereall unionsteelworkers.Q. The fact is lie didn't, is that right?A. No one could touch the steel, only the union steel men.Later when called as witness for Respondent Gibbs testified :Q. (By Mr. Murphy) Mr. Gibbs, what work did Napoleon Sargent doduring the two days he was on the airport job, approximately July 13, 1949?A. He worked in the concrete crew directly behind the mixer, spreadingconcrete.Q. Did he do any steel job?A. None whatsoever.Q.Who was hisforeman?A. Bruno Bonaselli.Q.Was there a man there by the name of Todd?A. Yes.Q.Who is Todd?A. He works in the concrete crew right behind the mixer, spreading theconcrete ahead of the spreader.Q.Was he a foreman or another laborer, or what?A. He is a laborer.Schunk testified that 'lie (Schunk) hired Sargent' and three other men, that,argent was assigned to the concrete gang, under the direction of Bruno Bona-selli,foreman,and worked around "the paving, distributing the concrete,handling it with a shovel," that Sargent and the others hired with him didnot do any steel work involving the laying of steel mesh, and that such workwas done by "iron workers." Schunk was unable to describe Sargent.Hestated : "I don't know the man well enoe gh for that. I know I hired him andthe last time I seen him was when he was in here this morning." Bonaselli,Todd, Horton, Brooks, and Irwin were not called as witnesses and the recorddoes not contain any explanation as to why they were not called.2Gibbs was called an adverse witness by the General Counsel andlater testified as awitness for Respondent.3Sargent testified he did not know Schunk, and that the master mechanicdid not speakto him on July 13. DEPEWPAVING CO., INC.147Upon the entire record herein the undersigned believes and therefore findsthe facts concerning Sargent's employment to be as testified to by Sargent andoutlined above.About 15 minutes after Sargent started working on July 13, 1949, a "fellowworker," whom Sargent could describe only as "some worker there, which, Ithink was acting as steward or something" asked Sargent, "Are you in theunion?" and Sargent told him, "No."Sargent testified that on July 14, 1949 between 3: 30 and 4 p. in. JosephCerullo, president of Respondent, came to where he (Sargent) was working,called him outside the runway and said to him, "I thought you were in theunion" and when he (Sargent) answered "No, sir, I am not a union member"Cerullo stated "I have to let you go. If I had known you were not in theunion,I would have put you in with the rest of the fellows. I got some fellowsdown on Holland Road I have to try to get in, and I got to let you go." Sargenttestified that the timekeeper (Albert Dicesare) was present during this conver-sationand that Cerullo told the timekeeper to make up his (Sargent's) pay"through that day" that Sargent was "finished."According to Sargent atquitting time that day he (Sargent) was paid oft by the timekeeper.Sargent indicated uncertainty as to Cerullo's first name and referred to himas superintendent.However, Sargent testified that he was informed, by anotherworker, that Cerullo's first name was Joseph, and that he had known Cerullo"for quite a while" through his (Sargent's) employment at the National BatteryCompany in Depew. Furthermore Sargent gave a detailed description of Cerulloand Gibbs which indicates the two men are entirely different in appearance.Sargent testified he "learned" that Cerullo was superintendent of the job andthat he saw him (Cerullo) in working clothes "walking up and down lookingat most of the working fellows" and "talking to some of them." It was stipulatedthat "Joseph Cerullo is president of the company" and Sargent was adamantin his testimonythat his conversation was with Joseph Cerullo and not Gibbsas testifiedto by Gibbs. The recorddoesnot indicate any other Cerullo connectedwith Respondent.Cerullo was not called as a witness and the record does not contain . any ex-planation as to why he was not called.Albert Dicesare,' timekeeper, testified that Gibbs laid off Sargent, that about3 o'clock on the day Sargent was laid off "Mr. Gibbs come up to me and askedme how much time Mr. Sargent had on the job. I referred to my records and sawthat he had started the previous morning about 9 o'clock and gave him the timeup until 4: 30."Dicesare was not questioned concerning Sargent's testimonythat at quitting time on July 14 he (Sargent) was paid off by the timekeeperand was not questioned concerning the conversation between Sargent andCerullo at which he (Dicesare) was allegedly present. Concerning Cerullo his(Dicesare's) only testimony was :Q.Was Mr. Cerullo there at all [at time of layoff] ?A. I don't believe so. I didn't see him.Q. You were present, were you?A. At the airport?Q. Yes.A. Yes, sir, I was.Gibbs testified that "as a matter of course on all new men" he interrogatedthem asto "whether theywere membersof theunion," that such interrogationIA witness called by Respondent. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDismade because frequently union representatives inquire of him (Gibbs) as tothe number of union and nonunion men on the job and he (Gibbs)endeavors togive accurate information when requested so as not to disturb the amicable rela-tionship between Respondent and the Union.Gibbs testified there is no arrange-ment or agreement with the Union regarding employment of employees thatRespondent employs both union and nonunion laborers and at the time of theoccurrences herein there were about 40 laborers employed by Respondent andabout 12 or 14 of them were not members of the Union and that this ratio hasexisted for 3 or 4 years.According to Gibbs on the afternoon of July 13, 1949,he (Gibbs)asked Sargentif he belonged to the Union and when Sargent said, "Yes," he(Gibbs)asked tosee his card and was told by Sargent that he would bring it in the next morning.Gibbs testified that the'next day between 3 and 4 p. di.he (Gibbs)asked "to'see his card"and Sargent stated he "didn't have it, he didn't belong to the union;that he had lied in hopes'he could get into the union and I [Gibbs]told -himwe couldn't keep him around,that we didn'twant anybody to work for us thatlied."Gibbs testified that Harry Irwin was"laid off,too, the same time," that"they were both together"because"he lied the same as Sargent did" because"he didn't have a union card and he said he did have one."Sargent andIrwin, according to Gibbs, were permitted to finish the day and at quitting time he:(Gibbs)paid Sargent off in'cash'and the timekeeper(Dicesare)was not present.Gibbs stated he was not certain but he believed the timekeeper was present during'the afore-mentioned conversation with Sargent and Irwin on 'July 14, 1949.Dicesare testified he "didn't hear Mr. Sargent talking to Mr. Gibbs"and that he:"didn't know that he talked to Mr.Gibbs."As noted previously Irwin did nottestify in this proceeding.'Gibbs could not recall whether Cerullo was on' the job the day of Sargent'sdischarge and stated he (Cerullo)' "was in and out'of the job quite a bit at thattime."Gibbs testified that he (Gibbs)and not Cerullo"toldMr."Saigent thathe was through."Gibbs stated that the only time he saw Sargent was on July.13 and'14,.-1949;and "I never seen him before or since."Sargent, upon recall as a witness,testified that Gibbs did not speak to him on.July 14; 1949,that Gibbs did not say anything to' him about having lied aboutbeing a member of the Union,and that Cerullo,not Gibbs,told him he was dis-charged.Sargent.stated lie never lied about being a member of the Union anddenied specifically that Gibbs was the man that had the talk with him aboutlaying off and stated that at quitting time the "timekeeper came back and toldme to come'out and he banded me the envelope."Sargent gave'direct, positive,and detailed testimony practically all of whichwas subject to verification or contradiction by officials and employees of Re-spondent.Nevertheless,these officials and employees,especially Cerullo, Bona-selli, Todd,Horton, and Brooks, did not testify herein and no explanation-of theirfailure to testify has been'made.Furthermore these same officials and em-ployees, except Cerullo, together with Irwin, according to Gibbs' testimony, werein a better position(because of their alleged active participation in the eventand occurrences involved)than those called as witnesses to corroborate Gibbs'testimony.Under these circumstances Respondent's failure to call the afore-mentioned persons or explain its failure to do so justifies an inference that hadtheyappeared and testified they would have corroborated Sargent's testimony.In any event Cerullo's failure to testify"leaves Sargent's testimony concerningthe conversation between Sargent and Cerullo undenied.Dicesare,although DEPEW PAVING CO., INC.149called as a witness by Respondent,was not questioned concerning.the gravamenof Sargent's testimony(the alleged statements by Cerullo in the timekeeper'spresence),did not deny giving Sargent his "envelope,"and did not corroborate'Gibbs' testimony concerning his (Gibb's)alleged conversation with Sargent.On the basis of the entire record, the undersigned credits Sargent's testimonyand believes and finds that the facts concerning Sargent's employment and dis-charge to be as revealed by his testimony as stated above.The complaint alleges :At all times since about July 12, 1949, and prior thereto, Respondent andthe Union were parties to an agreement and an arrangement relating towages, hours and conditions of employment,and at all times since thenenforced such agreement and such arrangement between them,which( re'quired-that all employees hired.by Respondent must be members In goodstanding of the union as a condition of employment.Respondent's answer'denies.this allegation.The only direct evidence concerning this allegation is the testimony by Gibbs,and he testified that no agreement or arrangement whatsoever,written or,oral,existed or exists between Respondent and the Union regarding employment- ofemployees.Counsel for the General-Counsel, when asked-during his oral agreement what evidence he thought supported the above allegation,stated:We have no direct evidence to support that other than the inference thatcould be drawn from'the testimony given by Sargent as to his conversationwith Mr.Cerullo in which.Mr:.Cerullo said, I believe,,,"We can't hire you'unless you are a member of 'the union."As indicated during the oral argument the undersigned believes the testimony,referred to does not support the above allegation of the complaint.It appears,however, from the testimony of Sargent,which the undersignedcredits that employees are interrogated concerning'their union membership oraffiliation and that Respondent.requiresmembership in good standing in the'Union as a condition of employment and the undersigned so' find..Gibbs'testimony also establishes such'interrogation.B. ConclusionThe Board has frequently held that interrogation of employees concerningtheir union affiliation is violative of the Act.The undersigned finds nothing.herein requiring or warranting a deviation from this interpretation of thestatute.The facts set forth in this Report establish an unwarranted invasion ofemployees'privacy having a, reasonable tendency to interfere with the enjoymentof their rights guaranteed by -the Act:N. L. R. B. v. Fairmont Creamery,169F. 2d 169;Standard-Coosa-Thatcher Company,85 NLRB 1358.Under the facts as found by the undersigned,there is no question that Respond-ent violated Section,8 (a) (1) and(3) of the Act by its discharge of NapoleonSargent on July 14,1949. Furthermore even if Gibbs'testimony is creditedRespondent's position probably is untenable as an excuse for its conduct since,under Respondent's version of the facts,the sole question is whether Sargentwas acting within his rights,as guaranteed by the Act,I.e., is a misstatement,uttered without malice and without intent to injure the employer,in responseto an inquiry prohibited by the Act,a just cause for discharge?'In view of6Cf.N. L.R. B. v Peter Collier Kohler Swiss Chocolates Co.,130 F. 2d 503 (C. A. 2) ;N. L. R. B. v. Illinois Tool Works,153 F. 2d 811, 815-816 (C. A. 7). 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe findings made herein it is not necessary to determine the answer to thequestion posed.Nevertheless the undersigned is cognizant of the argument thatto countenance a discharge under such circumstances may lead to a self-de-feating interpretation of the Act and a frustration of the policy against interro-gation whereby the Board, on one hand, would hold that employers violate theAct by interrogating, while telling employees, on the other hand, that they mustnot make misstatements in response to such interrogation and if they do theBoard will not lend its processes to obtain their reinstatement in the event ofdischarge therefor.The undersigned concludes and finds that the afore-mentioned acts and conductof Respondent constitute unfair labor practices within the meaning of Section8 (a) (1) and (3) of the Act.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and such of them as have been found to constitute unfair labor practices-tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged, in certain unfair labor practices,itwill be recommended that Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It has been found that Respondent discriminated .in regard to the hire andtenure of employment of Napoleon Sargent thereby encouraging membershipin the Union. It will be recommended that Respondent offer to Napoleon Sargentimmediate and full reinstatement to his former or substantially equivalent po-sition 8without prejudice to his seniority or other rights and privileges andthat Respondent make whole Napoleon Sargent for any loss of pay he mayhave suffered by reason of Respondent's discrimination against him' Consis-tent with the policy of the Board8 the loss of pay shall be computed on thebasis of each separate calendar quarter or portion thereof during the periodfrom Respondent's discriminatory action to the date of a proper offer of rein-statement.The quarterly periods hereafter called "quarters" shall begin withthe first day of January, April, July, and October.In accordance with the policy of the Board it will be further recommendedthat Respondent make available to the Board upon request payroll and otherrecords to facilitate the checking of the amount of back pay due.'Since it has been found that Respondent did not enter in any agreement orarrangement with the Union requiring membership in the Union as a conditionIIn accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former positionwherever possible and if such position is no longer in existence then to a substantiallyequivalent position."SeeThe Chase National Bank of the City of New York, San Juan,Puerto Rico, Branch,65 NLRB 827.'SeeCrossett Lumber Co.,8 NLRB 440; andRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7.$F.W. Woolworth Company,90 NLRB 289.OF. W. Woolworth Company, supra. DEPEWPAVING CO., INC.151of employment it will be recommended that the complaint be dismissed insofaras it alleges such an unlawful agreement or arrangement.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,the undersigned makes the following :CONCLUSIONS OF LAW1.International'Hod Carriers'Building and Common Laborers'Union ofAmerica, Local 210, AFL,is a labor organization within the meaning of Section.2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Na-poleon Sargent thereby encouraging membership in a labor organization, Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) of the Act.3.By such discharge and by otherwise interfering with, restraining,and co-ercing its employees in the exercise of the rights guaranteed in Section 7 ofthe Act, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act. '[Recommended Order omitted from publication in this volume.]